ROBERTS, J.
It is said, that the accident was the result of negligence of the plaintiff herself, and in this connection it is urged that the plaintiff assumed a dangerous position in standing upon the running board at and immediately previous to the happening of *443the accident. It should be borne in mind that this automobile was only proceeding from house to house at ,a very slow rate of speed and whether or not the conduct of the daughter occupying the position which she did constituted negligence was submitted to the jury whose finding was in favor of the plaintiff, and we cannot say that such finding is against the weight of the evidence.
Although not appearing in written briefs, it is urged by counsel for plaintiff in error in oral argument that the mother and daughter were engaged in a joint enterprise and that the daughter was responsible for the negligence of her mother.
In the instant case the mother was prosecuting her own business of selling strawberries produced by her. The plaintiff below was assisting the mother under her direction and control. The elements essential to the existence of a joint enterprise are wholly wanting.
Finding no reversible error in this case the judgment of the Court of Common Pleas is affirmed.
■Middleton, PJ., and Mauck, J., concur.